Title: [Diary entry: 9 February 1787]
From: Washington, George
To: 

Friday 9th. Mercury at 32 in the Morning—42 at Noon and 38 at Night.  Clear, with the wind at No. Wt.; but neither hard, nor cold. Mr. Bushrod Washington and his Brother Corbin went away after breakfast and Geo. Washington went up to Alexandria. Doctr. La Moyeur left this but meeting with some accident to his Chaise returned again. I rid to the Plantations at the Ferry, French’s, Dogue run, & Muddy hole and to the Mill & Ditchers. At the first the people were cutting down Corn stalks—at the latter heaping the dung of the Farm yards and at the other two fencing. In the evening Doctr. Craik returned with Majr. Washington.